t c summary opinion united_states tax_court mindy lessard f k a mindy tomko petitioner and john m tomko intervenor v commissioner of internal revenue respondent docket no 31667-15s filed date mindy lessard and john m tomko pro sese william t maule for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the sole issue for our consideration is whether petitioner is entitled to relief from her joint_and_several tax_liability under the provisions of sec_6015 background petitioner resided in florida at all pertinent times and at the time her petition was filed petitioner was married to john tomko during and they were divorced on date for their taxable_year petitioner and mr tomko timely filed a joint federal_income_tax return mr tomko earned less than petitioner because he had been in an auto accident and was unable to work for some part of the year the tomkos kept separate bank accounts but each contributed from his or her income to the expenses of operating the household during on date respondent notified petitioner and mr tomko of a dollar_figure income_tax deficiency and a dollar_figure substantial_understatement_penalty on date respondent mailed a notice_of_deficiency to the tomkos determining the above deficiency and understatement penalty the income_tax deficiency was attributable to their failure to report cancellation of debt income in the total amount of dollar_figure which had been reported to respondent by three sources and dollar_figure of withdrawals from mr tomko’s retirement_plan neither of the tomkos filed a petition seeking to show error with respect to respondent’s determinations and the deficiency and the understatement penalty were assessed against them on date after respondent initially notified petitioner regarding the deficiency she filed a form_8857 request for innocent spouse relief seeking relief from the liability under sec_6015 which respondent denied on date among other things petitioner explained that she relied on mr tomko with respect to the income_tax return petitioner was not aware that mr tomko had not reported the amounts withdrawn from his retirement savings_plan and cancellation of debt income at the time she signed the joint_return it was not until early when petitioner received the forms 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc that she first became aware of the withdrawals from mr tomko’s retirement account with respect to the forgiven indebtedness income petitioner explained that she was not aware of the credit card accounts until she received the forms 1099-c cancellation of debt at the end of at the time the joint_return was being filed petitioner was communicating with the credit card companies and contending that she had not opened those accounts or received credit and accordingly that she did not owe interest or have cancellation of debt income petitioner sought relief from respondent’s denial of her request by filing a timely petition with this court the withdrawals from the retirement account and the cancellation_of_indebtedness_income should have been but were not included in income on the tomkos’ joint federal_income_tax return with respect to the cancellation_of_indebtedness_income it was excluded from income for reasons of insolvency in years prior to unbeknownst to petitioner several credit card accounts were opened in her name over a period including a total of seven credit cards with separate companies were opened in petitioner’s name charges were accumulated and the outstanding balances were not paid petitioner believed that the accounts were opened by mr tomko she became aware of those accounts only during early when she received the forms 1099-c from the credit card companies the credit card companies canceled the debts because the accounts became dormant because of failure to pay the outstanding balances at some point petitioner convinced five of the seven credit card companies that the accounts were not hers but two persisted resulting in the forms 1099-c in her name for the total of the cancellation_of_indebtedness_income was dollar_figure dollar_figure of which was attributable to mr tomko the remaining dollar_figure was attributable to petitioner the tomkos were married for almost years during they declared bankruptcy and have experienced some financial difficulties since that time mr tomko underwithheld from his wages generating income_tax underpayments in most years at the time of their divorce there were outstanding tax_liabilities for years prior to of approximately dollar_figure of the almost dollar_figure in wages reported for petitioner earned just short of dollar_figure when the tomkos were divorced petitioner continued in her job on date petitioner at a bank and in the presence of a notary signed a spousal waiver permitting mr tomko to withdraw money from his retirement account at any time without her further consent she was not aware of any withdrawals however until after the receipt of the forms 1099-r at the beginning of mr tomko presented petitioner with their joint income_tax return on the night of date one day before the return was due petitioner generally looked it over and noted that it reflected a refund for the tomkos’ tax_year she did not specifically determine whether the retirement and cancellation_of_indebtedness_income was included on the return petitioner signed the joint_return prepared by mr tomko as she had no specialized tax knowledge and she trusted him mr tomko had handled the tax returns and financial matters in earlier years because of his banking and finance background although petitioner was aware of the forms she was not aware that those income items were not included in income on the joint income_tax return petitioner did not become aware that those items were not reported on the joint_return until when she received a notice_of_deficiency from respondent petitioner had successfully filed for relief from joint_and_several_liability for the tax due on the through joint returns that she had filed with mr tomko the general subject of the tomkos’ tax returns had been contentious since mr tomko’s payroll_taxes were underwithheld and he ultimately made arrangements with respondent to pay off any shortfall in tax the shortfall in tax was due to mr tomko petitioner’s wages were subject_to_withholding and her withholding paid the larger share of the tax_liability for each year in spite of these issues petitioner believed that mr tomko’s experience as a banker qualified him to fill out the joint_return for all prior years the tomkos had retained a professional tax preparer to prepare their returns in the early years of their year marriage petitioner’s mother was the professional return preparer the tomkos were in an automobile accident during and mr tomko was injured and required shoulder surgery when they were in the process of divorce mr tomko received approximately dollar_figure in connection with the accident and his injuries and he gave dollar_figure of that to petitioner discussion our review of petitioner’s request for relief from the denial of her request for relief from joint_and_several_liability is provided for in sec_6015 we employ a de novo scope and standard of review and petitioner bears the burden of showing that she is entitled to relief see rule a 132_tc_203 generally spouses filing a joint tax_return are each fully responsible for the accuracy of their return and for the full tax_liability sec_6013 114_tc_276 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation petitioner seeks relief from the tomkos’ joint_and_several federal_income_tax liability under sec_6015 c or f mr tomko has intervened in this case and along with respondent contends that petitioner is not entitled to relief under any of the three subsections of sec_6015 a relief under sec_6015 to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish that a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of taxpayer’s spouse in filing the joint_return the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for the taxable_year attributable to that understatement and the taxpayer elects in such form as the secretary may prescribe the benefits of subsection b not later than the date which is two years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive a failure to meet any one of the requirements will prevent a spouse from qualifying for relief respondent contends that petitioner failed to establish that she did not know and had no reason to know of the understatement and or that it would be inequitable to hold her liable for the understatement as to whether petitioner knew or had reason to know of the understatement by her execution of a spousal waiver permitting mr tomko to withdraw funds from his retirement accounts in november of she was made aware of that potential subsequently petitioner received and was aware of the forms 1099-r before the time the joint income_tax return was prepared and filed petitioner admitted that she looked over the return before filing although she relied on mr tomko’s expertise in preparing it her signing the return without properly reviewing it does not excuse her from knowing or having reason to know of the misstatement on the return see olson v commissioner tcmemo_2009_294 see also sec_1_6015-2 income_tax regs whether it is inequitable to hold a spouse liable for a deficiency is determined by taking into account all the facts and circumstances sec_6015 the most often cited material factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse 118_tc_106 aff’d 353_f3d_1181 10th cir the record in this case does not reveal any concealment overreaching or other wrongdoing on the part of mr tomko petitioner and mr tomko lived together throughout and did not become divorced until june of until that time they shared household expenses and each contributed some income to pay those expenses during mr tomko made less in wages than petitioner because he had been injured in the auto accident mr tomko used the withdrawals from his retirement account for usual living_expenses and petitioner benefited from those expenditures we accordingly hold that under sec_6015 it is not inequitable to hold petitioner liable for the deficiency in tax for the year b relief under sec_6015 in general sec_6015 allows proportionate tax relief if a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have not resided together for a 12-month_period such an allocation is not permitted however if the secretary demonstrates that the individual electing relief had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof which is not allocable to that individual sec_6015 for purposes of sec_6015 unlike for purposes of sec_6015 and f equitable considerations in holding the putative innocent spouse liable for unpaid tax or any deficiency are of no import the burden_of_proof to establish the portion of the deficiency allocated to the requesting spouse is on the requesting spouse sec_6015 in the instant case no party disputes that the principal items giving rise to the deficiency are the dollar_figure of cancellation of debt income and the dollar_figure of retirement income issued to mr tomko nor is there any dispute that petitioner is entitled to make an election under sec_6015 as she and mr tomko were no longer married when petitioner filed her petition in this court the dispute between the parties involves whether petitioner had actual knowledge at the time the joint_return was signed of any item giving rise to the deficiency or portion thereof generally the deficiency is allocated between the joint filers as if they had filed separate returns sec_6015 no relief is granted however where the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual sec_6015 the knowledge requirement of sec_6015 does not require the electing spouse to know the tax consequences arising from the item giving rise to the deficiency or that the item reported on the return is incorrect rather the statute mandates only a showing that the electing spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir when petitioner signed the joint_return she was aware of the amounts the sources and the date of receipt of the retirement distributions and she was also aware of the cancellation of debt income attributable to herself and mr tomko she became aware because of her receipt of the forms 1099-c and r although petitioner denies that she knew that mr tomko was going to withdraw retirement income at the time that she signed the spousal waiver she was aware of the forms 1099-r reflecting a total of dollar_figure of retirement income withdrawn during when she signed the joint_return as stated above her failure to fully understand the tax consequences of those items does not provide a basis for relief we accordingly hold that petitioner is not entitled to relief from joint tax_liability under sec_6015 c relief under sec_6015 sec_6015 confers discretion on the secretary to grant innocent spouse relief to an individual where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency or any portion of either petitioner sought but was denied relief under sec_6015 she contends that respondent’s refusal to grant relief to her was arbitrary capricious and without sound basis in fact we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 de novo standard 130_tc_115 de novo scope petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a the commissioner analyzes requests for sec_6015 relief using the procedures set forth in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 the commissioner generally will not grant relief unless the taxpayer meets seven threshold conditions revproc_2013_34 sec_4 i r b pincite respondent concedes that petitioner meets these conditions with respect to the portion of the cancellation of debt income attributable to mr tomko if a taxpayer meets the threshold conditions the commissioner then considers several factors to determine whether a requesting spouse is entitled to relief under sec_6015 id sec_4 i r b pincite we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to relief sec_6015 and f the following factors are relevant to our inquiry the seven threshold conditions are the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse’s income see revproc_2013_34 sec_4 the two categories of adjustments giving rise to the income_tax deficiency are the retirement account withdrawals and the cancellation of debt income respondent argues that petitioner’s unreported dollar_figure cancellation of debt income precludes her meeting the seventh threshold condition we agree with respondent and accordingly the portion of the deficiency attributable to the dollar_figure cancellation of debt income is not qualified for relief under sec_6015 petitioner meets the threshold conditions with respect to the dollar_figure of cancellation of debt income attributable to mr tomko and the dollar_figure in withdrawals from mr tomko’s retirement account where the requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 the irs may grant relief under the facts-and-circumstances test of revproc_2013_34 sec_4 under that test the irs considers the following nonexclusive list of factors in sec_4 to determine whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if not granted relief whether the requesting spouse knew or had reason to know that the other spouse would not pay the liability whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement whether the requesting spouse received a significant benefit from the item giving rise to the deficiency whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the taxable_year to which the request for such relief relates and whether the requesting spouse was in poor mental or physical health at the time he or she signed the tax_return or at the time he or she requested relief in addition the irs considers abuse or the existence of financial control by the nonrequesting spouse as a factor that may impact the other factors listed above see id respondent argues with respect to mr tomko’s cancellation of debt income and retirement withdrawals that petitioner has failed to establish that she was not aware of the items giving rise to the liability and that she would suffer economic hardship if the relief is not granted petitioner disagrees categorically and contends she should not owe taxes on money she had no knowledge of and did not benefit from the circumstances of this case appear appropriate for application of the factors considered by respondent in evaluating petitioner’s claim for equitable relief accordingly we address the factors listed in revproc_2013_34 sec_4 marital status petitioner was divorced and living apart from mr tomko when she filed her request for innocent spouse relief this factor weighs in favor of granting relief economic hardship in general economic hardship exists where payment of the tax_liability would cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 petitioner has shown that there was outstanding debt at the time of her divorce from mr tomko but there has been no showing of economic hardship at the time of the divorce and thereafter petitioner continued in her job in which she made upwards of dollar_figure annually accordingly this factor does not weigh in favor of granting relief knowledge or reason to know an important factor is whether petitioner had actual knowledge of the disputed items of income the retirement withdrawals and the cancellation of debt income as well as the amounts thereof that gave rise to the deficiency at the time she signed the joint return the fact that petitioner did not understand the tax_return and or that these amounts were either misstated or not reported on the return is of no import as explained in our discussion of sec_6015 relief petitioner’s signing of the return without properly reviewing it does not excuse her from knowing or having reason to know of the misstatement on the return see olson v commissioner tcmemo_2009_294 consequently this factor does not weigh in favor of granting relief see beatty v commissioner tcmemo_2007_167 nonrequesting spouse’s legal_obligation where a divorce decree or other court order gives the nonrequesting spouse a legal_obligation to pay the liability this fact can weigh in favor of granting relief to the requesting spouse no divorce decree or separation order imposes such a liability on mr tomko and this factor therefore does not weigh in favor of granting relief significant benefit here there is no evidence that the proceeds of mr tomko’s canceled debt were received or used in so as to that item this factor is neutral as to the retirement withdrawals they were made during the period under consideration petitioner and mr tomko both financially contributed to the payment of the household expenses during and before their divorce in date there is however no indication of a significant benefit beyond normal support from the unpaid income_tax_liability or items giving rise to the liability therefore this factor weighs moderately in favor of relief see magee v commissioner tcmemo_2005_263 compliance with federal tax laws respondent agrees that petitioner is in compliance with federal_income_tax laws for the taxable years following the taxable_year to which the request for relief relates accordingly this factor weighs in favor of relief mental or physical health there is no evidence of mental or physical health problems and therefore this factor is neutral there is no evidence of abuse or exercise of financial control by mr tomko that would affect the other factors accordingly we find that a review of these factors does not favor petitioner moreover the circumstances of this case are not compelling in terms of the need for equitable relief for petitioner petitioner should have known of the understatement reflected on the return and she is not facing any economic hardship or other mental physical or abuse problems considering the facts and circumstances in the record we hold that petitioner is not entitled to innocent spouse relief under sec_6015 and respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
